                                                              JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


RICHARD WAYNE PARKER,
      Plaintiff,                  CV 19-2074 DSF (ASx)

               v.                 JUDGMENT

UNITED STATES
DEPARTMENT OF JUSTICE,
et al.,
        Defendants.



   The Court having dismissed the case sua sponte because
Plaintiff’s claims cannot be brought in a Bivens action,

  IT IS ORDERED AND ADJUDGED that Plaintiff takes
nothing and that the action be dismissed without prejudice.




Date: June 26, 2019               ___________________________
                                  Dale S. Fischer
                                  United States District Judge
